UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7068


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICKY VINCENT PENDLETON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.  James E. Seibert,
Magistrate Judge. (3:96-cr-00001-FPS-JES-1)


Submitted:    December 11, 2008            Decided:   December 17, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Vincent Pendleton, Appellant Pro Se.         Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ricky Vincent Pendleton seeks to appeal the magistrate

judge’s order dismissing as unintelligible Pendleton’s motions

styled “Petition for Discharge and Withdrawal” and “Notice of

Request       for       Tax     I.D.   Number.”             This     court      may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000),

and     certain         interlocutory      and       collateral       orders,         28    U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                       The magistrate judge’s order

is    neither       a   final    order     nor   an        appealable     interlocutory            or

collateral order.               See Haney v. Addison, 175 F.3d 1217, 1219

(10th       Cir.    1999)       (holding     that          absent    designation           by    the

district       court      and    consent    of       the    parties,      see   28     U.S.C.       §

636(c)       (2000),      a   magistrate     judge's          recommendation          is     not    a

final       appealable        decision   under        28    U.S.C.    §   1291);       see      also

Aluminum Co. of Am. v. EPA, 663 F.2d 499, 501-02 (4th Cir. 1981)

(holding that, when the district court specifically refers a

dispositive matter to the magistrate judge under 28 U.S.C. §

636(b)(3) (2000), the district court is required to give the

magistrate judge's order de novo determination).                                 Accordingly,

we dismiss the appeal for lack of jurisdiction. *                                We dispense

        *
        Alternatively,  even   if  we   had                           jurisdiction over
Pendleton’s appeal, the record clearly                                indicates it was
untimely. See Fed. R. App. P. 4(a)(1)(B).


                                                 2
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3